Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to a continuation of PCT/RU2018/000530, filed on 8/14/2018 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 12, 16 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Socek et al (US 20150334398 A1).
             Regarding claim 1, 16 and 20, Socek discloses an apparatus/method comprising: a memory [e.g. FIG. 28-30; memory] configured to store computer-executable instructions [e.g. [0030]; software instructions]; and a processor [e.g. processors] coupled to the memory, wherein the computer-executable instructions cause the processor to be configured to: determine motion information [e.g. motion cues] for a first sample [e.g. pixels] in a video image [e.g. FIG. 31; video image]; input the motion information and 
             Regarding claim 6, Socek further discloses the processor to be configured to classify, using the machine-learning-based model [e.g. background modeling], the first sample as belonging to the ROI of the video image or to the RONI of the video image [e.g. determining the blocks or pixels to a background or foreground].  
             Regarding claim 7, Socek further discloses the processor to be configured to obtain, as the first output from the machine-learning-based model, a map indicating the ROI and the RONI, wherein the map comprises, for each fourth sample or a fourth block of a plurality of samples [e.g. FIG. 1-2], an indication indicating whether the fourth sample or the fourth block belongs to the ROI or the RONI [e.g. determining the blocks or pixels to a background or foreground].  
             Regarding claim 8, Socek further discloses the processor to be configured to set a first quantization parameter (QP) for the first sample when the first sample belongs to the ROI [e.g. FIG. 31; quantization parameter for encoding foreground portion] and set a second QP for the first sample when the first sample belongs to the RONI [e.g. FIG.31; quantization parameter for encoding background portion], and wherein the first QP is lower than the second QP [e.g. [0168]]. 
             Regarding claim 12, Socek further discloses the processor to be configured to detect, using the machine-learning-based model [e.g. background modeling], an object [e.g. face tracking] within the video image.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al (US 20150334398 A1) in view of NISHI et al (US 20190141335 A1).
             Regarding claim 2, Socek further discloses the first sample is one of a predetermined number of samples in a first block [e.g. 8X8 coding blocks of an image], but Socek fails to disclose the detail of the motion information.
             However, NISHI teaches the well-known concept of the computer executable instructions further cause the processor [e.g. FIG. 1 and 48; processor] to be configured to determine the motion information based on a first motion vector of the first block [e.g. FIG. 32-33; motion vectors of block to determine background].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Socek to exploit the well-known determining motion information for detecting background region of a frame technique taught by NISHI as above, in order to provide good quality video images [See NISHI; abstract].
             Regarding claim 3 and 17, Socek and NISHI further disclose divide the video image into a plurality of coding tree units [e.g. NISHI: FIG. 2; CTU], wherein each of the coding tree units has a first size [e.g. block size 64X64]; hierarchically split a first coding tree unit of the coding tree units into a plurality of first coding units [e.g. NISHI: FIG. 2]; determine a second motion vector for each of the first coding units [e.g. motion vector for sub-block]; and input the first coding tree unit and a plurality of the second motion vectors of the first coding units to the machine-learning-based model [e.g. Socek: background modeling based on motion cues].  
             Regarding claim 4 and 18, Socek and NISHI further disclose the processor to be configured to input the following to the machine-learning-based model: the first coding tree unit; a second block [e.g. NISHI: FIG. 2], for a second sample of the first coding tree unit [e.g. pixels in the coding tree unit], of a 
           Regarding claim 5 and 19, Socek and NISHI further disclose input the second coding tree unit into a first machine-learning-based sub-model to obtain a second output [e.g. Socek: FIG. 1 and 23; NISHI: FIG. 2]; input the motion vectors into a second machine-learning-based sub-model to obtain a third output [e.g. Socek: FIG. 1 and 23]; and input the second output and the third output into a third machine-learning-based sub- model [e.g. Socek: FIG. 1, 3 and 23].  
           Regarding claim 13, Socek and NISHI further disclose the processor to be configured to determine the coding parameter by adapting a first frame rate of video images according to motion [e.g. NISHI: frame rate up-conversion mode] .  
           Regarding claim 14, Socek and NISHI further disclose the processor to be configured to calculate the motion for the first sample based on a metric of a first motion vector of a first block [e.g. FIG. 2 and 32-33; motion vectors of sub blocks], and wherein the first sample is located in the first block. 
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al (US 20150334398 A1) in view of Vetro et al (US 6650705 A).
              Regarding claim 9, Socek further discloses the processor to be configured to determine the video resolution, but Socek fails to explicitly disclose the detail of a spatial resolution [e.g. FIG. 1-2, 25 and 31].
              However, Vetro teaches the well-known concept of determining the coding parameter by adapting a first spatial resolution based on whether or not an object was detected in the video image [e.g. FIG. 1 and 3-4; resolution for encoding foreground].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Socek to exploit the well-known determining resolution for encoding background region and foreground regions of a frame technique taught by Vetro as above, in order to provide synchronization with foreground objects and background objects [See Vetro: column 4 lines 59-65 and column 5 lines 55-65].

              Regarding claim 11, Socek further discloses the coding parameter related to the first spatial resolution is a quantization parameter (QP) [e.g. FIG. 1 and 31; QP].  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al (US 20150334398 A1) in view of NISHI et al (US 20190141335 A1) and Schluessler et al (US 20180284872 A1).
              Regarding claim 15, Socek and NISHI further disclose the processor to be configured to: set a frame rate, but Socek and NISHI fail to disclose the detail of setting the frame rate.
              However, Schluessler teaches the well-known concept of setting a second frame rate [e.g. a higher frame rate if the object is in foreground] when an object was detected in the video image higher than a third frame rate when the object was not detected in the video image [FIG. 7; frame rate for background object]; or set a fourth frame rate in accordance with an amount of the motion detected in the video image [FIG. 7].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Socek to exploit the well-known determining motion information for detecting background region of a frame technique taught by NISHI and the well-known video image processing taught by Schluessler as above, in order to provide good quality video images [See NISHI; abstract] and reduced or minimized motion artifacts [See Schluessler; [0178]]..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki et al (US 20140245367 A1).
Aaron et al (US 20160335754 A1).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483